1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    JOSE L. CASTILLO,                               Case No. EDCV 18-2187-VAP (KK)
11                             Plaintiff,
12                        v.                          ORDER DISMISSING SECOND
                                                      AMENDED COMPLAINT WITH
13    C. JOHNSON, ET AL.,                             LEAVE TO AMEND
14                             Defendants.
15
16                                              I.
17                                      INTRODUCTION
18         Plaintiff Jose L. Castillo (“Castillo”), proceeding pro se and in forma pauperis,
19   filed a Second Amended Complaint (“SAC”) pursuant to Bivens v. Six Unknown
20   Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed.
21   2d 619 (1971). For the reasons discussed below, the Court dismisses the SAC with
22   leave to amend.
23                                              II.
24                                          BACKGROUND
25         On October 15, 2018, Castillo filed a Complaint against C. Johnson and
26   various unnamed defendants. ECF Docket No. (“Dkt.”) 1. Although not entirely
27   clear, the Complaint appeared to set forth claims of Eighth Amendment excessive
28   force and deliberate indifference arising out of an incident on October 14, 2016 while
 1   Castillo was being transferred from Metropolitan Correctional Center, San Diego
 2   (“MCC San Diego”) to Federal Correctional Institution, Victorville (“FCI
 3   Victorville”). Id.
 4          On October 25, 2018, the Court dismissed the Complaint with leave to amend.
 5   Dkt. 7.
 6          On November 28, 2018, Castillo filed a First Amended Complaint (“FAC”)
 7   against defendants C. Johnson, three unnamed correctional officers, Warden C.
 8   Entzel, and an unnamed health services administrator in their individual and official
 9   capacities. Dkt. 12. The FAC again set forth claims of Eighth Amendment excessive
10   force and deliberate indifference arising out of the October 14, 2016 incident. Id.
11          On December 28, 2018, the Court dismissed the FAC with leave to amend.
12   Dkt. 13.
13          On March 25, 2019, Castillo filed the SAC against defendants C. Johnson, three
14   unnamed correctional officers, and an unnamed health services administrator 1
15   (collectively, “Defendants”) in their individual capacity. Dkt. 19. Although not
16   entirely clear, the SAC appears to set forth claims of Eighth Amendment excessive
17   force and deliberate indifference arising out of the October incident. Dkt. 19 at 3. In
18   the SAC, Castillo alleges the following:
19          • Defendant Johnson was “apparently assigned to the transporting of inmates
20              from arriving buses to [the] prison”;
21
22
23   1      “As a general rule, the use of ‘John[/Jane] Doe’ to identify a defendant is not
24   favored.” Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). Because Castillo is
     unaware of the true names of the unnamed Doe defendants, Castillo will be given the
25   opportunity to discover the names of the Doe defendants after he files a complaint
     curing the deficiencies identified below. Castillo is cautioned that, if he is unable to
26   timely identify the Doe defendants, the claims against the Doe defendants will be
     subject to dismissal because the Court will not be able to order service against
27   defendants who are unidentified. See Augustin v. Dep’t of Public Safety, No. 09-
     00316 ACK-BMK, 2009 WL 2591370, at *3 (D. Haw. Aug. 24, 2009); Williams v.
28   Schwarzenegger, No. Civ S-05-0838 DFL CMK P, 2006 WL 3486957, at *1 (E.D. Cal.
     Dec. 1, 2006).
                                                 2
 1          • Defendant unnamed correctional officer one (“Doe One”) was “the
 2                 instigator who initially assaulted [Castillo] while shackled at [the] wrists and
 3                 ankles”;
 4          • Defendant unnamed correctional officer two (“Doe Two”) was “assisting
 5                 the transporting of inmates”;
 6          • Defendant unnamed correctional officer three (“Doe Three”) “stomped [on
 7                 Castillo’s] bare foot while throwing [him] on the bus”; and,
 8          • Defendant unnamed health services administrator (“Doe Four”) was “in
 9                 charge of [the] Health Services Department at FCI Victorville. She colluded
10                 with others to initially not document . . . [Castillo’s] injuries then was really
11                 upset at [Castillo] . . . after Dr. Hernandez requested that they backtrack
12                 [sic] and document [Castillo’s] injures. She refused to see [Castillo] . . .
13                 multiple times.”
14   Id. at 3-4.
15          Castillo seeks actual, compensatory, and punitive damages. Dkt. 19 at 6.
16                                                   III.
17                                    STANDARD OF REVIEW
18          Where a plaintiff proceeds in forma pauperis, a court must screen the
19   complaint under 28 U.S.C. § 1915 and is required to dismiss the case at any time if it
20   concludes the action is frivolous or malicious, fails to state a claim on which relief may
21   be granted, or seeks monetary relief against a defendant who is immune from such
22   relief. 28 U.S.C. § 1915(e)(2)(B); see Barren v. Harrington, 152 F.3d 1193, 1194 (9th
23   Cir. 1998).
24          Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
25   “short and plain statement of the claim showing that the pleader is entitled to relief.”
26   Fed. R. Civ. P. 8(a)(2). In determining whether a complaint fails to state a claim for
27   screening purposes, a court applies the same pleading standard as it would when
28
                                                      3
 1   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
 2   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
 3          A complaint may be dismissed for failure to state a claim “where there is no
 4   cognizable legal theory or an absence of sufficient facts alleged to support a
 5   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
 6   considering whether a complaint states a claim, a court must accept as true all of the
 7   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
 8   2011). However, a court need not accept as true “allegations that are merely
 9   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
10   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
11   need not include detailed factual allegations, it “must contain sufficient factual matter,
12   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
13   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
14   678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). A claim is facially plausible when it
15   “allows the court to draw the reasonable inference that the defendant is liable for the
16   misconduct alleged.” Id. The complaint “must contain sufficient allegations of
17   underlying facts to give fair notice and to enable the opposing party to defend itself
18   effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
19          “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
20   however inartfully pleaded, must be held to less stringent standards than formal
21   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
22   However, liberal construction should only be afforded to “a plaintiff’s factual
23   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9, 109 S. Ct. 1827, 104 L. Ed. 2d
24   339 (1989), and a court need not accept as true “unreasonable inferences or assume
25   the truth of legal conclusions cast in the form of factual allegations,” Ileto v. Glock
26   Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).
27          If a court finds the complaint should be dismissed for failure to state a claim, a
28   court has discretion to dismiss with or without leave to amend. Lopez v. Smith, 203
                                                  4
 1   F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it appears
 2   possible the defects in the complaint could be corrected, especially if the plaintiff is
 3   pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106 (9th Cir.
 4   1995). However, if, after careful consideration, it is clear a complaint cannot be cured
 5   by amendment, a court may dismiss without leave to amend. Cato, 70 F.3d at 1107-
 6   11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
 7                                               IV.
 8                                        DISCUSSION
 9   A.     THE SAC FAILS TO STATE AN EIGHTH AMENDMENT
10          EXCESSIVE FORCE CLAIM AGAINST DEFENDANTS JOHNSON,
11          DOE ONE, AND DOE TWO
12          1.     Applicable Law
13          “When prison officials use excessive force against prisoners, they violate the
14   inmates’ Eighth Amendment right to be free from cruel and unusual punishment.”
15   Clement v. Gomez, 298 F.3d 898, 903 (9th Cir. 2002). To determine whether the use
16   of force is excessive, courts are instructed to examine: (1) the extent of the injury
17   suffered by an inmate; (2) the need for application of force; (3) the relationship
18   between that need and the amount of force used; and (4) whether the force was
19   applied in a good faith effort to maintain and restore discipline. Hudson v. McMillian,
20   503 U.S. 1, 7, 112 S. Ct. 995, 117 L. Ed. 2d 156 (1992). As with any Eighth
21   Amendment violation, a plaintiff must allege that the use of force resulted in the
22   “unnecessary and wanton infliction of pain.” Whitley v. Albers, 475 U.S. 312, 319-20,
23   106 S. Ct. 1078, 89 L. Ed. 2d 251 (1986).
24          Moreover, “a prison official can violate a prisoner’s Eighth Amendment rights
25   by failing to intervene” in another official’s use of excessive force. Robins v.
26   Meecham, 60 F.3d 1436, 1441 (9th Cir. 1995) (denying defendants’ motion for
27   summary judgment where prison officials failed to intervene when another official
28   fired a shotgun at inmates) (citing Del Raine v. Williford, 32 F.3d 1024, 1038 (7th Cir.
                                                  5
 1   1994) (“A failure of prison officials to act in such circumstances suggests that the
 2   officials actually wanted the prisoner to suffer the harm.”); Buckner v. Hollins, 983
 3   F.2d 119, 123 (8th Cir. 1993) (“Veltrop’s failure to intervene in order to stop
 4   Buckner’s beating . . . would provide an ample basis for a jury to conclude that
 5   Veltrop . . . violated Buckner’s Eighth Amendment rights.”)).
 6         2.     Analysis
 7         Here, Castillo fails to state an Eighth Amendment excessive force claim against
 8   defendants Johnson, Doe One, and Doe Two. The Court acknowledges Castillo has
 9   cured the FAC’s deficiency of suing defendants Johnson, Doe One, and Doe Two in
10   their official capacity, as the SAC sues these defendants in their individual capacity
11   only. However, the SAC now presents deficiencies that were not present in the FAC.
12   Specifically, in the SAC, Castillo entirely omits any description of the injury he
13   suffered from the alleged attack while he was transported to FCI Victorville. See
14   Hudson, 503 U.S. at 7. Additionally, as to defendants Johnson and Doe Two, the
15   SAC merely alleges these defendants’ job descriptions and does not allege in any way
16   how defendants Johnson and Doe Two used excessive force against Castillo. See dkt.
17   19 at 3; Iqbal, 556 U.S. at 678. As to defendant Doe One, Castillo simply alleges
18   defendant Doe One “assaulted” him but provides no description of what actions
19   defendant Doe One allegedly took which would constitute assault. See dkt. 19 at 3.
20         Moreover, although in the section of the SAC entitled “Supporting Facts”
21   Castillo contends he has a “medical record”, “communications with various staff”,
22   “required exhaustion of administrative remedies”, a “witness statement/declaration”,
23   and “pictures” that support his claims, Castillo has neither included these supporting
24   documents, nor will the Court presume their existence and content. See dkt. 19 at 5.
25   To the extent any of these supporting documents were attached to Castillo’s FAC or
26   Complaint but not attached to his SAC, the Court reminds Castillo, as previously
27   instructed, an amended complaint must be complete without reference to previous
28   complaints or amended complaints, or any other pleading, attachment, or document.
                                                 6
 1   See dkt. 13 at 9. Accordingly, the Eighth Amendment excessive force claims against
 2   defendants Johnson, Doe One, and Doe Two are subject to dismissal.
 3   B.     THE SAC FAILS TO STATE AN EIGHTH AMENDMENT
 4          DELIBERATE INDIFFERENCE CLAIM AGAINST DEFENDANT
 5          DOE FOUR
 6          1.     Applicable Law
 7          Prison officials or private physicians under contract to treat inmates “violate
 8   the Eighth Amendment if they are ‘deliberately indifferent to a prisoner’s serious
 9   medical needs.’” Peralta v. Dillard, 744 F.3d 1076, 1081 (9th Cir. 2014) (quoting
10   Estelle v. Gamble, 429 U.S. 97, 104, 97 S. Ct. 285, 50 L. Ed. 2d 251 (1976) (alterations
11   omitted)); see also Farmer v. Brennan, 511 U.S. 825, 828, 114 S. Ct. 1970, 128 L. Ed.
12   2d 811 (1994). To state a deliberate indifference claim, a prisoner plaintiff must allege
13   facts demonstrating the defendant: (1) deprived him of an objectively serious medical
14   need, and (2) acted with a subjectively culpable state of mind. Wilson v. Seiter, 501
15   U.S. 294, 297, 111 S. Ct. 2321, 115 L. Ed. 2d 271 (1991).
16          “A medical need is serious if failure to treat it will result in ‘significant injury or
17   the unnecessary and wanton infliction of pain.’” Peralta, 744 F.3d at 1081 (quoting
18   Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006)). “A prison official is deliberately
19   indifferent to [a serious medical] need if he ‘knows of and disregards an excessive risk
20   to inmate health.’” Id. at 1082 (quoting Farmer, 511 U.S. at 837). The “official must
21   both be aware of facts from which the inference could be drawn that a substantial risk
22   of serious harm exists, and he must also draw the inference.” Farmer, 511 U.S. at
23   837.
24          Deliberate indifference “requires more than ordinary lack of due care.” Colwell
25   v. Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014) (quoting Farmer, 511 U.S. at 835).
26   “Deliberate indifference ‘may appear when prison officials deny, delay, or
27   intentionally interfere with medical treatment, or it may be shown by the way in which
28   prison physicians provide medical care.’” Id. (quoting Hutchinson v. United States,
                                                   7
 1   838 F.2d 390, 394 (9th Cir. 1988)). In either case, however, the indifference to the
 2   inmate’s medical needs must be substantial – negligence, inadvertence, or differences
 3   in medical judgment or opinion do not rise to the level of a constitutional violation.
 4   Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004) (negligence constituting
 5   medical malpractice is not sufficient to establish an Eighth Amendment violation).
 6         2.     Analysis
 7         Here, Castillo fails to state an Eighth Amendment deliberate indifference claim
 8   against defendant Doe Four. The Court again acknowledges Castillo has cured the
 9   FAC’s deficiency of suing defendant Doe Four in her official capacity, as the SAC
10   sues defendant Doe Four in her individual capacity only. However, the SAC now
11   presents deficiencies in Castillo’s Eighth Amendment deliberate indifference claim
12   that were not present in the FAC. Specifically, in the SAC, Castillo omits any
13   description of what objectively serious medical need he was deprived of. See Wilson,
14   501 U.S. at 297. The SAC also fails to allege facts establishing defendant Doe Four
15   was aware of Castillo’s serious medical need. See Peralta, 744 F.3d at 1081.
16         Moreover, as stated earlier, although in the section of the SAC entitled
17   “Supporting Facts” Castillo contends he has a “medical record”, “communications
18   with various staff”, “required exhaustion of administrative remedies”, a “witness
19   statement/declaration”, and “pictures” that support his claims, Castillo has neither
20   included these supporting documents, nor will the Court presume their existence and
21   content. See dkt. 19 at 5. To the extent any of these supporting documents were
22   attached to Castillo’s FAC or Complaint but not attached to his SAC, the Court
23   reminds Castillo, as previously instructed, an amended complaint must be complete
24   without reference to previous complaints or amended complaints, or any other
25   pleading, attachment, or document. See dkt. 13 at 9. Accordingly, the Eighth
26   Amendment deliberate indifference claim against defendant Doe Four is subject to
27   dismissal.
28   ///
                                                8
 1                                                V.
 2               LEAVE TO FILE A THIRD AMENDED COMPLAINT
 3          For the foregoing reasons, the SAC is subject to dismissal. As the Court is
 4   unable to determine whether amendment would be futile, leave to amend is granted.
 5   See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam). Plaintiff is
 6   advised that the Court’s determination herein that the allegations against the
 7   Defendants are insufficient to state a particular claim should not be seen as dispositive
 8   of that claim. Accordingly, while the Court believes Plaintiff has failed to plead
 9   sufficient factual matter in his pleading, accepted as true, to state a claim to relief that
10   is viable on its face, Plaintiff is not required to omit any claim to pursue this action.
11   However, if Plaintiff asserts a claim in his Third Amended Complaint that has been
12   found to be deficient without addressing the claim’s deficiencies, then the Court,
13   pursuant to the provisions of 28 U.S.C. § 636, ultimately will submit to the assigned
14   district judge a recommendation that such claim be dismissed with prejudice for
15   failure to state a claim, subject to Plaintiff’s right at that time to file Objections with
16   the district judge as provided in the Local Rules Governing Duties of Magistrate
17   Judges.
18          Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
19   service date of this Order, Plaintiff choose one of the following two options:
20          1.     Plaintiff may file a Third Amended Complaint to attempt to cure the
21   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a
22   blank Central District civil rights complaint form to use for filing the Third
23   Amended Complaint, which the Court encourages Plaintiff to use. The Clerk
24   of Court is also directed to mail Plaintiff a copy of his SAC (dkt. 19), FAC (dkt.
25   12), and Complaint (dkt. 1) for his reference.
26          If Plaintiff chooses to file a Third Amended Complaint, he must clearly
27   designate on the face of the document that it is the “Third Amended Complaint,” it
28   must bear the docket number assigned to this case, and it must be retyped or
                                                   9
 1   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
 2   include new defendants or allegations that are not reasonably related to the claims
 3   asserted in the SAC. In addition, the Third Amended Complaint must be
 4   complete without reference to the SAC, the FAC, the Complaint, or any other
 5   pleading, attachment, or document.
 6         An amended complaint supersedes the preceding complaint. Ferdik v.
 7   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
 8   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
 9   leave to amend as to all his claims raised here, any claim raised in a preceding
10   complaint is waived if it is not raised again in the Third Amended Complaint.
11   Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012).
12         The Court advises Plaintiff that it generally will not be well-disposed toward
13   another dismissal with leave to amend if Plaintiff files a Third Amended Complaint
14   that continues to include claims on which relief cannot be granted. “[A] district
15   court’s discretion over amendments is especially broad ‘where the court has already
16   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cty.
17   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
18   1261. Thus, if Plaintiff files a Third Amended Complaint with claims on which
19   relief cannot be granted, the Third Amended Complaint will be dismissed
20   without leave to amend and with prejudice.
21         2.     Alternatively, Plaintiff may voluntarily dismiss the action without
22   prejudice, pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is
23   directed to mail Plaintiff a blank Notice of Dismissal Form, which the Court
24   encourages Plaintiff to use if he chooses to voluntarily dismiss the action.
25   ///
26   ///
27   ///
28   ///
                                                10
 1         Plaintiff is explicitly cautioned that failure to timely file a Third
 2   Amended Complaint will result in this action being dismissed with prejudice
 3   for failure to state a claim, or for failure to prosecute and/or obey Court orders
 4   pursuant to Federal Rule of Civil Procedure 41(b).
 5
 6   Dated: April 10, 2019
 7                                          HONORABLE KENLY KIYA KATO
                                            United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              11
